Citation Nr: 0217946	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
foot/ankle disabilities.

2.  Entitlement to service connection for the residuals of 
a right leg contusion.

3.  Entitlement to service connection for the residuals of 
a right tibia contusion.

4.  Entitlement to service connection for the residuals of 
a right fibula contusion.

5.  Entitlement to service connection for the residuals of 
a right knee laceration.

6.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, dated in February 1998.  That decision 
denied the veteran's claims for service connection for the 
residuals of a right leg contusion, the residuals of a 
right tibia contusion, the residuals of a right fibula 
contusion, the residuals of a right knee laceration and a 
left ankle disability and denied the veteran's request to 
reopen his claim for service connection for a bilateral 
foot disability.

The Board of Veterans' Appeals (Board) granted the 
veteran's appeal of the request to reopen his claim for 
service connection for a bilateral foot disability in a 
decision dated April 2002.  The Board undertook additional 
development on the issues of service connection for the 
residuals of a right leg contusion, the residuals of a 
right tibia contusion, the residuals of a right fibula 
contusion, the residuals of a right knee laceration and a 
left ankle disability as well as on the issue of service 
connection for a bilateral foot disability pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board provided notice of the development as required by 
Rule of Practice 38 C.F.R. § 20.903 (2002) and has 
received the veteran's response to that notice indicating 
that he has no further evidence or argument to present.

FINDINGS OF FACT

1.  The veteran's bilateral tarsal coalition and pes 
planus, which clearly and unmistakably pre-existed 
service, underwent a chronic worsening of the underlying 
conditions during active service, and his bilateral tarsal 
arthritis is proximately due to these conditions.

2.  The veteran has a small nontender scar on his right 
knee as the result of a right knee laceration sustained 
during service.

3.  The veteran does not have a current right leg or knee 
disability, other than a knee scar; causally linked to any 
incident of service, to include right leg and knee 
injuries sustained in a motorcycle accident in 1956 while 
on active duty.


CONCLUSIONS OF LAW

1.  A bilateral tarsal coalition and bilateral pes planus 
were aggravated during active service, and bilateral 
tarsal arthritis is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(d), 3.304, 3.306, 3.310(a) (2002).

2.  A scar on the right knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102, 3.303 (2002).

3.  Claimed residuals of a right leg contusion, a right 
tibia contusion, and a right fibula contusion were not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 1991 & Supp. 2002); 38C.F.R. 
§§ 3.102, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the RO did inform the veteran of the 
provisions and relative responsibilities for the 
production of evidence as required by the VCAA in notices 
sent in June 2002 and August 2002.  Additionally the RO 
advised the veteran of the pertinent law and the evidence 
necessary to substantiate and his service connection claim 
by various documents.  For example, the RO advised the 
veteran in the June 1998 Statement of the Case (SOC) and 
October 2001 Supplemental SOC.  The Board notes that the 
VCAA made no change in the statutory or regulatory 
criteria that govern entitlement to service connection, 
merely removing the procedural standard of a well-grounded 
claim and redefining the duties to assist and develop.  
The appellant was kept apprised of what he must show to 
prevail in his claims, what information and evidence he 
was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to any duty to provide an examination or opinion, the 
Board notes that such was provided by the RO.  
Specifically, a June 2002 VA examination included an 
opinion on the contended causal relationships.  The Board 
finds that the medical evidence is sufficient to 
adjudicate this appeal and there is no duty to provide an 
additional examination or medical opinion. 

The Board also notes that in the course of its 
development, it received notification that the Social 
Security Administration (SSA) had destroyed all records 
pertaining to the veteran's SSA disability benefits.

Consequently, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions 38 C.F.R. § 3.159 (2002).  No additional 
assistance or notification to the veteran is required 
based on the facts of the instant case.  

The Board notes that the RO initially denied the veteran's 
claims as not well grounded.  However, it is clear in 
reviewing the statement and supplemental statements of the 
case that all of the relevant evidence and applicable law 
and regulations were considered.  The RO referred to VCAA 
in its supplemental statements of the case, as did the 
Board in its remand, and, as noted above, the Board sent 
letters to the veteran informing him of what he must show 
to prevail in his claims, what information and evidence he 
was responsible for, and what evidence VA must secure.  
There is no indication of any additional relevant evidence 
that has not been obtained.  Accordingly, the Board finds 
that all information and evidence have been developed to 
the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

Some chronic diseases are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(3) (2002); see 38 U.S.C.A. § 1101(3) (West 1991 
& Supp. 2002); and 38 C.F.R. § 3.309(a) (2002) (listing 
applicable chronic diseases, including arthritis).  
Initially, the Board notes that there is no evidence of 
the veteran's arthritis within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease 
is not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

Pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, 
such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the 
degree of disability existing before the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304 (2001).

Under the provisions of 38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.306 (2002), a preexisting 
injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  The regulation further provides 
that aggravation may not be conceded where the disability 
underwent no increase in severity during service based on 
all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). However, 
temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991).

Bilateral Foot/Ankle Disorders

The evidence shows, and the veteran does not contest, that 
his bilateral tarsal coalition and pes planus pre-existed 
service.  Thus the central issue is whether the underlying 
conditions underwent a chronic worsening rather than a 
mere increase in symptomatology during service.  The Board 
finds the evidence in relative equipoise with respect to 
this issue and therefore the veteran is entitled to 
service connection for bilateral tarsal coalition and 
bilateral pes planus.  Hunt, supra; Jensen, supra.  In 
addition, as there is competent medical evidence that 
links the veteran's subtalar joint arthritis to these 
underlying conditions, the Board finds that secondary 
service connection for the latter disability is warranted.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439,448 (1995). 

A review of the veteran's service medical record reveals 
that he was inducted into service and within two months 
was being considered for separation because of pain in his 
feet.  In January 1955 he was found fit for duty.  
Treatment notes indicated his foot pain had decreased with 
his bed rest.  He served out the remainder of his term of 
service through November 1956.

Several competent medical opinions have been added to the 
record addressing whether the veteran's congenital foot 
disorders were aggravated during the course of his 
military service.  Dr. A.E., D.P.M., opined that the 
veteran had a service-connected foot problem.  He noted 
the veteran had complained of foot pain during military 
service and was given a desk job to accommodate the 
condition.  He also observed that the veteran's military 
duty required marching during basic training.  The 
clinician observed that such activity could aggravate the 
veteran's foot type and could be very disabling.  Beyond 
knowledge of the general rigors of military duty, there is 
no indication that A.E. had access to the veteran's 
service medical records.

A VA orthopedic surgeon submitted a statement noting the 
veteran's bilateral ankle arthritis and his tarsal 
coalition.  The physician opined that the veteran's 
activity in the military aggravated his ankle arthritis 
and that the veteran should be considered to have a 
service-connected disability.  

Additionally, K.S., M.D., offered the opinion that the 
veteran's bilateral tarsal coalition is a disability that 
is markedly aggravated by excessive standing and walking.  
It appears that K.S. is also a VA physician.

Finally, a June 2002 VA examiner opined that the veteran 
had bilateral congenital tarsal coalition and congenital 
pes planus.  It was noted that the veteran had a lifelong 
history of foot and ankle pain with activities and it was 
opined that his conditions were markedly aggravated while 
he was in the service, especially with basic training.  He 
was noted to have had significant foot and ankle pain 
through the years.  The examiner added that he certainly 
could not say that the veteran would not have talar 
arthritis and foot pain now had he never been in the 
service, because the abnormal motion and stresses on the 
subtalar joint would eventually have led to arthritis.

After having carefully considered this matter, the Board 
is of the opinion that the evidence in this case is in 
relative equipoise as to whether the veteran's bilateral 
tarsal coalition and pes planus were aggravated during 
service and that his bilateral ankle arthritis is causally 
linked to these conditions.  Clear and unmistakable 
evidence is required to rebut the presumption of 
aggravation when the pre-service disability underwent an 
increase in severity during service, and the Board finds 
that that burden has not been met to rebut the 
presumption.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) 
(2002).  Under the circumstances, service connection may 
be granted, applying the "benefit of the doubt" rule.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  The Board therefore finds that the evidence does 
support a finding that the veteran's bilateral tarsal 
coalition and pes planus were aggravated during service 
and that his bilateral ankle arthritis is secondary to 
these conditions. 
The veteran's bilateral tarsal coalition and pes planus, 
which clearly and unmistakably pre-existed service, 
underwent a chronic worsening of the underlying conditions 
during active service, and his bilateral tarsal arthritis 
is proximately due to these conditions.  Accordingly, 
service connection is warranted for bilateral tarsal 
coalition, bilateral pes planus, and bilateral tarsal 
arthritis.

Residuals of Right Leg and Knee Injuries

The service medical records demonstrate that the veteran 
was injured while a passenger on a motorcycle in July 
1956.  According to the medical records following the 
accident, from both private and service facilities, his 
injuries consisted of a superficial laceration of the 
right wrist, contusions to the right lower extremity, 
lateral aspect, and a lacerated wound to the right knee.  
No pertinent abnormality was noted on the veteran's 
separation examination.

The post-service medical evidence is negative for further 
treatment for residuals of the injuries in question.  The 
VA examiner in June 2002 is the only competent opinion of 
record specific to the question of whether the veteran has 
current residuals of the injuries sustained in the in-
service motorcycle accident.  That examiner noted the 
history of contusion to the right calf and a small 
laceration to the right knee in 1955.  The clinician 
further observed that the injuries were treated and healed 
without sequelae.  The examiner noted that the veteran was 
not complaining of any residual problems from that 
accident.  Clinically, there was a small nontender scar on 
the medial side of the right patella (knee).  There was no 
calf tenderness.  The diagnosis was minor contusion to the 
right calf and small laceration of the left knee with no 
current residuals.

The veteran offered testimony at an RO hearing in June 
1998.  He stated that after he walked all day his leg 
swelled and hurt.  The veteran further testified that he 
had walked with a limp ever since he had been in the 
accident.

Review of recent treatment records is negative for report 
of complaint, treatment, or findings of a present 
disability in the right leg or knee aside from a residual 
scar.
In order to establish a claim for service connection there 
must be competent evidence of current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
Service connection also requires competent evidence of a 
relationship between a current disability and service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  
Absent such evidence in this case beyond the laceration of 
the knee and the present non-symptomatic scar of the right 
knee, service connection is not established. 

The Board has considered the veteran's assertion that he 
has current residuals of the motorcycle injury.  As a lay 
person, the veteran is competent to relate and describe 
his symptoms of pain and swelling, but the Board notes 
that all of the veteran's treatment has been directed at 
the service-connected bilateral ankle and foot disorders.  
To the extent that pain may have multiple causes, a 
determination as to the etiology of the right leg pain in 
this case requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  A layperson is not competent 
to provide a diagnosis or an opinion on the etiology of a 
medical condition.  Accordingly, the veteran's personal 
opinion as to the origins of his right leg pain is not 
competent evidence required to establish service 
connection.  

In conclusion, considering all the entire record, the 
Board finds that the evidence supports the claim for 
service connection for a scar on the right knee but that 
the preponderance of the evidence is against the claims 
for service connection for the residuals of a right leg 
contusion, a right tibia contusion, and a right fibula 
contusion.  There is no competent evidence of any current 
disability of the right lower extremity other than a scar.  
The VA examiner in June 2002 specifically concluded that 
the veteran had no current residuals of the 1956 
motorcycle injury other than the scar.  

As the preponderance of the evidence is against the claim 
for service connection for residuals of a right leg 
contusion, a right tibia contusion, and a right fibula 
contusion, the benefit of the doubt doctrine is not for 
application and the appeal must be denied with regard to 
this issue.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for bilateral tarsal 
coalition, bilateral pes planus, and bilateral tarsal 
arthritis is granted.

Entitlement to service connection for a scar of the right 
knee is granted.

Entitlement to service connection for the residuals of a 
right leg contusion, a right tibia contusion, and a right 
fibula contusion is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

